******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         LAUREN SCHULL v. NEAL SCHULL
                  (AC 36726)
                  Keller, Prescott and Mullins, Js.
    Argued October 23, 2015—officially released February 16, 2016

   (Appeal from Superior Court, judicial district of
Ansonia-Milford, Hon. Philip E. Mancini, Jr., judge trial
referee [dissolution judgment]; Malone, J. [motion for
   contempt, motion to reargue, motion to open].)
  Stuart Hawkins, with whom, on the brief, was Daniel
Shepro, for the appellant (plaintiff).
                           Opinion

  MULLINS, J. Pursuant to a prior court order requiring
that the parties each pay 50 percent of their son’s unre-
imbursed medical expenses, the plaintiff, Lauren
Schull,1 moved to have the defendant, Neal Schull, held
in contempt for failing to pay his share of their son’s
optical surgery bill. The medical expenses for that sur-
gery, which are the expenses at issue here, allegedly
were paid by the plaintiff’s father, as a loan to the
plaintiff. After a hearing, in which the court concluded
that the defendant was not in contempt and that there
was insufficient evidence of a loan, the court required
the plaintiff to show by a date certain that her father
had loaned her the money, that he had not forgiven any
portion of that alleged loan, and that she actually was
repaying the loan. The court further concluded that
only if she complied with the requirement to show that
she was obligated to repay the loan and was making
payments thereon would the defendant be obligated to
pay his share of the medical expenses at a rate of $25
per month, payable to the plaintiff.
  The plaintiff appeals from the judgment of the trial
court conditionally ordering the defendant to pay a
portion of their son’s previously paid medical expenses,
and denying her motion to open the judgment on the
basis of fraud.2 On appeal, the plaintiff claims that the
court improperly (1) added new conditions to the earlier
judgment that required each of the parties to pay 50
percent of their son’s unreimbursed medical expenses,
(2) ordered the defendant to pay only a nominal weekly
amount toward those medical expenses, and (3) denied
her motion to open the judgment on the basis of fraud.3
   We conclude that the court did not add new condi-
tions to its earlier judgment, but that it gave the plaintiff
additional time to submit proof that there was an arrear-
age owed for unreimbursed medical expenses, of which
she failed to take advantage. Accordingly, we affirm
that aspect of the trial court’s judgment. Additionally,
we conclude that the plaintiff’s second and third issues
are moot, and, therefore, we dismiss that part of the
plaintiff’s appeal.4
   The following facts and procedural history inform
our review. The marriage of the parties was dissolved
on May 26, 1999. The judgment provided in relevant
part that the parties would ‘‘divide and pay equally all
unreimbursed and uninsured medical . . . expenses of
the [two] minor children,’’ a daughter born on July 31,
1991, and a son born on November 1, 1993.5 On Novem-
ber 14, 2007, the parties entered into an agreement that
later was approved by the court, which provided in
relevant part that ‘‘[a]ll unreimbursed medical expenses
shall be split 50/50 between the parties.’’
  The parties’ son had been born with vision problems
and suffered from a condition called aniridia. The trial
court explained that the son was missing an iris from
both of his eyes and that, ‘‘as a result of his condition,
suffered increased sensitivity to light and had signifi-
cant limitations with regard to his vision.’’ The parties
discussed the possibility of an experimental eye surgery
for their son, and the plaintiff told the defendant that
such surgery would not be covered by her medical
insurance. The defendant voiced concern over the cost
of the surgery, but the plaintiff stated that the surgery
would occur regardless of whether the defendant paid.
   In January and June, 2011, the son underwent surgery
on his eyes.6 The costs of these procedures and the
related medical expenses totaled $55,684.91. The plain-
tiff did not provide documentation to the defendant
related to these medical costs, and the defendant did
not pay any portion of these costs. The costs were paid
in full during 2010 and 2011.
  On May 18, 2012, the defendant filed a motion to
modify child support on the ground that the parties’
son, who was the younger child, was over the age of
eighteen and out of high school. The court scheduled
the matter for a June 18, 2012 hearing and ordered that
the plaintiff be served with a copy of the motion and
the order for hearing. The marshal’s return states that
in hand service was made on the plaintiff on May 29,
2012. The plaintiff neither filed an objection to the
defendant’s motion, nor informed the court that she
believed that there were arrearages in the form of unre-
imbursed medical expenses.
  In the court file, there is a proposed order, dated
June 18, 2012, the date of the scheduled hearing, that
states that the parties agreed to the ‘‘[d]iscontinuance
of child support [and] . . . [t]here’s no arrearage.’’ The
court, without objection, approved the termination of
the existing support order on that day.7
   Nearly one year later, on May 23, 2013, the plaintiff
filed a motion for contempt, alleging that the defendant
was in violation of the court’s order from the dissolution
judgment and from the November 14, 2007 agreement
of the parties that required him to pay 50 percent of
the unreimbursed medical bills for the minor children.
The defendant objected to the motion claiming, inter
alia, that the expenses were not truly medical expenses,
the procedures were experimental and not approved
by the United States Food and Drug Administration
(FDA), and the procedures took place more than three
years before the plaintiff sought payment from him. He
further claimed that the plaintiff did not personally pay
for the procedures but the expenses were covered
through a charitable fund set up on behalf of the minor
child, and the plaintiff was acting in bad faith by
attempting to force the defendant to pay her for
expenses that she never paid personally.8
  Following a trial, on November 26, 2013, the court
issued its oral judgment on the motion for contempt
wherein it concluded that the defendant was not in
contempt. The court also concluded that, although the
plaintiff had produced medical invoices that totaled
$55,684.91, those invoices were paid, and the allegation
by the plaintiff that her father had loaned her $53,500
to pay a portion of these invoices was ‘‘dubious, at
best.’’9 The court explained that the plaintiff had made
no payment to her father in more than three years, and
she had produced no evidence at trial that her father’s
alleged payment of these invoices was a loan and not
a gift to her son.10
    The court then gave the plaintiff until January 31,
2014, to submit proof that there was a $53,500 loan to
her from her father, that she was making payments to
her father for that loan, and that she personally had
paid the additional $2,184.91 in expenses. The court
further ordered the defendant to pay to the plaintiff $25
per month toward his half of the $55,684.91, but only
if the plaintiff submitted the required proof by the court
imposed deadline. The court also ordered that the plain-
tiff had an ongoing duty to disclose what amount she
was paying to her father and whether any amount had
been forgiven either by her father or by his estate upon
his passing. The plaintiff filed a motion to reargue,
which the court denied.
   Thereafter, on December 12, 2013, the plaintiff, seek-
ing additional discovery and testimony, filed a motion
to open the judgment on the basis of fraud, alleging
that ‘‘the [d]efendant . . . provided a materially false
financial affidavit to the court, in that he owned 100
percent of [his home] but falsely included in his affidavit
only a 50 percent interest in the property . . . [and
that] the defendant failed to disclose a $41,900 July 2013
home equity line of credit . . . and did not account
for any cash drawn or available against that line.’’ The
plaintiff was seeking to establish that the defendant
had the ability to pay more than the $25 nominal amount
toward the alleged unreimbursed medical bills.
   The court did not hold a hearing on the plaintiff’s
motion to open the judgment until March 27, 2014. In the
meantime, however, the record shows that the plaintiff
failed to provide the required proof on which the defen-
dant’s order to pay was conditioned by the court’s dead-
line of January 31, 2014. Nevertheless, following the
hearing on the motion to open the judgment, on March
27, 2014, the court found no probable cause of fraud
on the part of the defendant and denied this motion.
This appeal followed.
   The plaintiff first claims that ‘‘the court committed
clear error by conditioning the defendant’s repayment
of medical expenses as no such condition existed in
the judgment of dissolution or the subsequent modifica-
tion.’’ She argues that the court ‘‘committed clear error
as there was no evidence . . . [that the prior orders
of the court] in any way condition[ed] the defendant’s
payment of one half of the unreimbursed medical
expenses on the plaintiff reimbursing her father . . . .’’
   We are not persuaded by the plaintiff’s claim or her
argument. The record demonstrates that the court
determined that the plaintiff had failed to prove that
there were arrearages in the form of ‘‘unreimbursed
medical expenses’’ during the trial on her contempt
motion, but, giving her the benefit of the doubt, the
court entered a conditional order, which gave the plain-
tiff until January 31, 2014, to submit ‘‘proof’’ of her claim.
   ‘‘The construction of a judgment is a question of law
for the court. . . . As a general rule, judgments are
to be construed in the same fashion as other written
instruments. . . . To determine the meaning of a judg-
ment, we must ascertain the intent of the court from
the language used and, if necessary, the surrounding
circumstances. . . . We review such questions of law
de novo.’’ (Internal quotation marks omitted.) DeFeo v.
DeFeo, 119 Conn. App. 30, 33, 986 A.2d 1099 (2010).
   At this juncture, there is no dispute that the parties’
agreement, incorporated into the court’s dissolution
judgment, required each of the parties to pay one half
of all unreimbursed medical expenses for the minor
children. It is clear from reading the transcript of the
trial court’s oral decision on the contempt motion, its
written order, and its articulation that it did not credit
the plaintiff’s self-serving allegation that her father had
loaned her the money to pay for her son’s medical
treatment. In particular, the court noted that there was
no evidence to support her claim that her father loaned
her the money, i.e., no promissory note, no testimony
from her father, and no evidence of any payments made
on the loan by the plaintiff. Then, more pointedly, the
court characterized her allegation that her father had
loaned her the money as ‘‘dubious, at best.’’
   Nevertheless, rather than issuing an outright denial
of her claim for reimbursement, which may have been
the better course, the court gave the plaintiff until Janu-
ary 31, 2014, to submit proof that her father had loaned
her the money to pay for these expenses and that she
had assumed her purported obligation to repay those
sums. On the basis of the brief and argument submitted
to this court by the plaintiff, we conclude that she has
failed to establish that this was error.
   The question in this case essentially boils down to
whether the expenses for which the plaintiff is seeking
‘‘reimbursement’’ from the defendant, which, without
question, fully had been paid in 2010 and 2011, properly
could be classified as unreimbursed medical expenses
when the plaintiff failed to establish that she, herself,
paid any portion of these expenses or that she was
obligated to repay whomever or whatever paid the
expenses. The first step in answering this question is
to determine what qualifies as an unreimbursed medical
expense for which she would be due reimbursement.
  The term ‘‘unreimbursed medical expenses’’ is not
defined in the 2007 order of the court or in the original
judgment of dissolution. Nonetheless, we are not left
without guidance regarding the meaning of this phrase.
Indeed, the regulations governing the child support
guidelines illuminate the meaning of that phrase: ‘‘An
order shall be made under this subdivision for payment
of the child’s medical and dental expenses that are
not covered by insurance or reimbursed in any other
manner. . . .’’ Regs., Conn. State Agencies (Rev. to
2005) § 46b-215a-2b (g) (3). Additionally, the guideline
regulations define ‘‘ ‘Health care coverage’ ’’ as ‘‘any
provision of the child support award that addresses the
child’s medical or dental needs, and includes an order
for either parent to . . . (B) pay all or part of such
child’s medical and dental expenses that are not cov-
ered by insurance or reimbursed in any other manner.’’
Regs., Conn. State Agencies (Rev. to 2005) § 46b-215a-
1 (12).
  Thus, in light of the foregoing explanations, to be
classified as an unreimbursed medical expense, the
medical expense must: (1) not be paid by medical insur-
ance; or (2) not be reimbursed in any other manner. Like
the trial court, we are not persuaded that the plaintiff
established that the medical expenses, for which she
now is seeking ‘‘reimbursement’’ from the defendant,
properly could be classified as unreimbursed medical
expenses.
  During the trial, the defendant testified in relevant
part that when the plaintiff told him about the surgical
option for their son, he had a lot of concerns. Among
them was that the procedure was new to this country,
there was no FDA approval, there were side effects,
and the cost factor. He testified that he had discussed
the costs of these procedures with the plaintiff in 2010,
that she had told him that her father was going to pay
for the procedures as a gift to his grandson, and that
she never indicated to him that her father wanted to
be reimbursed for this gift.
   The defendant also testified that the plaintiff told him
that she was starting a fund called the Nathaniel Fund
(fund) to help with the cost of the surgeries, and that
he was aware that a newspaper had done an article on
the fund. He testified that he, himself, made no pay-
ments toward these procedures, and that the plaintiff
never told him that she expected him to contribute to
the cost of the procedures. He further testified that he
had not received any invoices or written communica-
tions regarding the expenses of these surgeries prior
to receiving a letter from the plaintiff’s attorney on or
about May 6, 2013, demanding payment, with attached
invoices. He also testified that he had not received any
explanation of benefits from the plaintiff’s health insur-
ance company or any documentation with respect to
what coverage, if any, might have been available for
these procedures.
   The plaintiff testified in relevant part that because
the iris transplant surgery was a ‘‘noncovered procedure
with [her] insurance company,’’ the bills, amounting to
$39,000 and $14,000, had to be paid in cash. After ini-
tially denying that there was a fundraising or charitable
account set up for the parties’ son, the plaintiff admitted
that the fund had been established on January 20, 2011.
She acknowledged that the bank account information
for this fund was contained in a January 30, 2011 article
in the New Haven Register, but she stated that the
money contributed to this fund was not used for medical
expenses; rather, it was used for their son’s personal
expenses.11 The plaintiff thought that approximately
$4000 had been contributed to this account, but she was
not ‘‘quite sure of the total amount at the end . . . .’’
   The plaintiff testified that payments for these medical
expenses had to be made in cash. When shown the
billing statements from the doctor’s office, which
showed credit card payments of $23,000 and $16,000
being made on June 30, 2010, the plaintiff explained
that these payments were not from a credit card, but,
instead, were from a ‘‘check card’’ or an ‘‘ATM card.’’
She affirmatively acknowledged, however, that the
funds used to pay these expenses did not come out of
her personal bank account and that she did not person-
ally pay the $39,000. She further conceded that she ‘‘did
not personally make’’ the additional payment of $7000
reflected on a December 29, 2010 billing statement also
related to the son’s medical procedure. The plaintiff
also acknowledged that she had no documentation that
stated that she had to repay any of the money used to
pay for the medical procedures.
   Additionally, the plaintiff acknowledged that the
defendant had filed a motion to modify child support,
seeking a termination of the obligation, in May, 2012,
after their son had turned eighteen and had graduated
from high school. She admitted that the expenses for
these medical procedures already had been paid at that
time. She also admitted that she had not sent the defen-
dant any documentation regarding these medical bills
before her attorney sent him a letter in May, 2013, and
that she had not sought reimbursement in court at any
time before the filing of the current motion. When asked
whether she had raised an issue with the court regarding
these medical bills when she received notice that the
defendant was seeking to terminate his child support
obligation, she responded: ‘‘No, I thought he would
do it.’’
  On the basis of this evidence, the trial court deter-
mined that the plaintiff’s claim that she had to repay the
money paid for these alleged ‘‘unreimbursed medical
expenses’’ was ‘‘dubious, at best.’’
   After thoroughly reviewing the record in this case,
we conclude that the plaintiff failed to establish that
these medical bills were ‘‘unreimbursed medical
expenses,’’ as that term is used in the child support
guidelines and in the parties’ agreement; see Regs.,
Conn. State Agencies (Rev. to 2005) § 46b-215a-1 (12)
(B) (unreimbursed medical expenses are those ‘‘not
covered by insurance or reimbursed in any other man-
ner’’); Regs., Conn. State Agencies (Rev. to 2005) § 46b-
215a-2b (g) (3) (same); for which she is due reimburse-
ment from the defendant. In other words, given the
absence of any credible evidence regarding a purported
loan or the plaintiff’s personal payment of or continued
liability for these medical expenses, the plaintiff failed
to prove that these expenses were not ‘‘reimbursed in
any other manner,’’ i.e., although she demonstrated that
the medical expenses were paid in full, she did not
submit proof that she was obligated to repay her father
or any other person or entity who did pay these
expenses.
   To be clear, had the plaintiff produced proof that she
paid these expenses out of her personal funds or that
she had taken out a loan or incurred debt to cover these
expenses, either from her father or by other means,
the defendant likely would have had an obligation to
reimburse her for his 50 percent share. That simply was
not the case here. The funds used for these medical
procedures were, by her own admission, not her per-
sonal funds, and she failed to prove that the funds were
loaned to her or that she was obligated to repay them.
Therefore, without a demonstration by the plaintiff that
she paid these medical bills directly or that she had
incurred an obligation to repay her father or someone
else, there has been no showing that these bills are
‘‘unreimbursed medical expenses’’ for which she is enti-
tled to be ‘‘reimbursed’’ by the defendant.
  Accordingly, we conclude that the court did not
improperly add a condition to its prior order that the
parties split equally the cost of unreimbursed medical
expenses. Indeed, because the medical bills at issue
here, in fact, were not shown to be ‘‘unreimbursed medi-
cal expenses,’’ neither party was responsible for a 50
percent share of that expense. Surely, it would be illogi-
cal to order the defendant to ‘‘reimburse’’ the plaintiff
for medical expenses that she never personally paid or
for which she is not financially liable in any manner.
To hold otherwise would give her a windfall; she would
have no obligation to pay her 50 percent share of the
medical expenses, and, at the same time, the defendant
would be responsible to give to her his 50 percent
share.12
   Thus, under the particular circumstances of this case,
rather than add an improper condition to the parties’
agreement, the court simply gave the plaintiff an addi-
tional opportunity to demonstrate that these costs were
‘‘unreimbursed medical expenses’’ by submitting proof
that her father had loaned her the money and that she
was obligated to repay it, thereby establishing that the
medical expenses were not ‘‘reimbursed in any other
manner.’’
   As to the plaintiff’s two remaining claims, we con-
clude that they are moot. The plaintiff failed to provide
proof, on or before the court’s January 31, 2014 dead-
line, to support her contention that she, in fact, had
received a loan from her father to cover the son’s medi-
cal expenses and that she was repaying that loan. As
a result, the plaintiff has failed to prove that there were
arrearages in the form of unreimbursed medical
expenses that the defendant was required to repay to
her.
   ‘‘Mootness implicates [the] court’s subject matter
jurisdiction and is thus a threshold matter for us to
resolve. . . . It is a well-settled general rule that the
existence of an actual controversy is an essential requi-
site to appellate jurisdiction; it is not the province of
appellate courts to decide moot questions, discon-
nected from the granting of actual relief or from the
determination of which no practical relief can follow.
. . . Because mootness implicates subject matter juris-
diction, it presents a question of law over which our
review is plenary.’’ (Internal quotation marks omitted.)
Wells Fargo Bank, NA v. Cornelius, 131 Conn. App.
216, 219–20, 26 A.3d 700, cert. denied, 302 Conn. 946,
30 A.3d 1 (2011).
  The trial court rendered judgment on the plaintiff’s
motion for contempt on November 26, 2013, and, at
that time, the court ordered that the plaintiff submit
proof of the alleged loan and payments thereon by Janu-
ary 31, 2014. It is not disputed that the plaintiff failed
to provide said proof by that date. In the period of time
between November 26, 2013, and January 31, 2014, the
plaintiff filed two motions with the court, both on
December 12, 2013: (1) a motion to open the judgment
and (2) a motion to reargue. The plaintiff, however, did
not file any motion to stay the court’s order that she
submit proof of her alleged loan and payments thereon
by January 31, 2014.
   The court’s order regarding the plaintiff providing
proof of the alleged loan for the payment of her son’s
medical expenses was an order related to child support.
Regs., Conn. State Agencies (Rev. to 2005) § 46b-215a-
1 (6) (‘‘’[c]hild support award’ means entire payment
obligation of the noncustodial parent . . . includ[ing]
. . . health care coverage, child care contribution and
periodic payments on arrearages’’); see also footnote 7
of this opinion. As such, the time period within which
she had to comply with that order—November 26, 2013,
to January 31, 2014—was not automatically stayed by
the filing of her motion to open. See Practice Book § 61-
11 (c) (no automatic stay for orders of support in certain
family matters).
   Thus, although the plaintiff’s filing of a motion to
open the judgment did extend her time to appeal the
court’s judgment; see Practice Book § 63-1; it did not
stay the court’s requirement that she provide her proof
by the deadline imposed in the court’s order. To toll
that time period from running, the plaintiff needed to
have filed a motion to stay the court’s order. See Prac-
tice Book §§ 61-11 (c) and 61-12. Her failure to move
for a stay of the court’s order regarding her time to
submit proof of her alleged loan and payments thereon,
in conjunction with or in addition to the filing of the
motion to open, means that the time for her to show
proof of the loan continued to run from the date of
judgment until January 31, 2014. As a result, her failure
to provide proof by that deadline means that she has
failed to prove that there were arrearages in the form of
unreimbursed medical expenses, which the defendant
owed to her.
   Accordingly, the court’s order regarding the amount
of the defendant’s payment toward unreimbursed medi-
cal expenses is moot, as is the question regarding how
much the defendant could afford to pay, which was the
ultimate issue raised in the motion to open.
  The appeal is dismissed as to the plaintiff’s claims
regarding the amount that the defendant was required
to pay and regarding the propriety of the court’s denial
of the plaintiff’s motion to open the judgment; the judg-
ment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     The plaintiff is now known as Lauren Geib.
  2
     The defendant did not file an appellate brief in this matter, and, although
his attorney attended oral argument and requested that she be permitted
to argue, we denied her request. See Practice Book § 70-4 (‘‘[n]o argument
shall be allowed any party who has not filed a brief or who has not joined
in the brief of another party’’).
   3
     In the ‘‘conclusion and relief requested’’ section of her brief, the plaintiff
requests in part that we remand this matter with direction to the trial court
to find the defendant in contempt. We note that she has not briefed a claim
challenging the court’s finding that the defendant was not in contempt.
   4
     The plaintiff’s failure to submit the required proof by the date specified
in the court’s judgment renders moot her second and third claims on appeal.
Specifically, any claim of error regarding the monthly amount that the court
conditionally ordered the defendant to pay is moot because the plaintiff
failed to provide the required proof in accordance with the court’s order
giving her additional time, and, therefore, the defendant was never required
to make those monthly payments. Likewise, the issue raised by the plaintiff
in her motion to open the judgment, namely, that the defendant had the
ability to pay more toward the medical expenses, is moot because the
plaintiff failed to provide the required proof by the court’s deadline; there-
fore, the defendant did not owe anything.
   5
     There are no claims relating to medical expenses for the daughter, who
had reached the age of majority by the times relevant to the issues in
this appeal.
   6
     The record contains a letter from Rosenthal Eye Surgery that states in
part that Kenneth J. Rosenthal, a surgeon, ‘‘performed combined cataract
extraction with insertion of the iris prosthesis sequentially for both eyes,
the right on January 13, 2013, and the left on June 9, 2013.’’ The dates in
this letter appear to be a clerical error.
   7
     There is no transcript from June 18, 2012, in the court record, and we
are unable to ascertain whether there was a hearing or whether the plaintiff
was in court on that day. We are aware that during the trial on the plaintiff’s
motion for contempt, when asked about her failure to tell the court that
she thought there was an arrearage when the court ruled on the defendant’s
May 18, 2012 motion to modify, she stated: ‘‘There was no argument on my
part. I did not even have to come to court that day or spend money on an
attorney to be here. The child had reached the age [of eighteen], he graduated
high school, [and] support ended; that was it.’’ We note, however, that
‘‘ ‘[c]hild support award’ means the entire payment obligation of the noncus-
todial parent, as determined under the child support and arrearage guide-
lines, and includes current support payments, health care coverage, child
care contribution and periodic payments on arrearages.’’ Regs., Conn. State
Agencies (Rev. to 2005) § 46b-215a-1 (6).
    8
      Although we are troubled by the plaintiff’s failure to alert the court that
she believed that there were arrearages in the form of unreimbursed medical
expenses on or before it rendered its June 18, 2012 judgment granting
the defendant’s motion for modification by terminating his child support
obligation, the defendant, in the present case, did not claim that this
amounted to a waiver of her right to pursue the alleged arrearages.
    9
      The court issued a ruling from the bench, as well as a written order,
followed by an articulation.
    10
       The court stated that the plaintiff had listed this as a loan on her financial
affidavit, but had submitted no promissory note or other documentation
supporting this allegation, and she did not call her father to testify at the
hearing. We note that the plaintiff has submitted a copy of the defendant’s
financial affidavit in her appendix but has not included a copy of her own
affidavit. We further note that, although both affidavits are listed on the
trial court’s docket sheet, we have been unable to locate either of them in
the court file or in the exhibit folder. Because the plaintiff’s financial affidavit
is not necessary for our consideration of the issues on appeal, we have not
ordered the record rectified.
    11
       The defendant’s attorney offered the newspaper article into evidence,
but the plaintiff objected, and the court sustained the objection.
    12
       Our decision today should not be construed as holding that a medical
expense should be deemed ‘‘reimbursed in any other manner’’ anytime a
person uses personal gift money to pay that medical expense. In other
words, if the plaintiff had established that her father simply had given her
a gift of $50,000, untethered to her son’s medical expenses, and that the
plaintiff then chose to use those funds to pay the medical expenses, then
that gift would not be considered a reimbursement of medical expenses.
Rather, the plaintiff simply would have been using her personal funds to
pay the expenses. In this case, however, the plaintiff had not established
that she had paid these medical expenses from her personal funds, whether
acquired by gift, by loan, by winnings, or by any other form of acquisition,
despite being given the opportunity to do so. In fact, she admitted that she
had not paid the expenses with her personal funds. Accordingly, because
the plaintiff admitted that her father provided funds specifically for the
payment of the son’s medical expenses, and because she failed to establish
that she had any liability to repay those funds to her father, the medical
expenses then became expenses that had been ‘‘reimbursed in any other
manner.’’ See Regs., Conn. State Agencies (Rev. to 2005) § 46b-215a-1 (12).